Citation Nr: 0032183	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  97-19 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the right forearm currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from December 1967 to January 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 rating decision by the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to an 
increased rating for residuals of a gunshot wound of the 
right forearm.  In July 2000, the veteran testified at a 
personal hearing at the RO before the undersigned Veterans 
Law Judge.


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000). Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence to necessary to substantiate the claim, 
and eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In sum, the Board finds that further development is necessary 
in this case to include further medical evaluation and 
development of the record.  

Historically, during service, in February 1969, the veteran 
sustained a perforating gunshot wound through the right ulna, 
an ulnar nerve contusion, and an ulnar artery laceration.  X-
rays revealed a comminuted midshaft fracture of the ulna with 
considerable loss of bone and no significant callus 
formation.  Several months later, the veteran underwent 
neurolysis of the right ulnar nerve in the right forearm with 
internal fixation and rib graft to the right ulna fracture.  
The ulnar nerve was stimulated with no immediate return of 
the nerve.  In August 1969, the veteran underwent external 
and internal neurolysis of the right ulnar nerve with return 
of ulnar nerve function.  The diagnoses were gunshot wound of 
the right forearm, nerve fracture of the right ulna, 
limitation of motion of the right elbow, laceration of the 
right ulnar artery, paresis of the right ulnar nerve, painful 
scars of the right forearm, and loss of pronation and 
supination of the right hand.  

In a January 1970 rating decision, service connection was 
granted for gunshot wound residuals of the right forearm with 
comminuted fracture of the ulnar and paresis of the right 
ulnar nerve with limitation of motion of the elbow and 
painful scars and partial loss of pronation and supination.  
The veteran was assigned a 60 percent rating effective from 
January 7, 1970.  The veteran was rated under Diagnostic Code 
5399-5307-5308.  In a March 1980 rating decision, the veteran 
was awarded entitlement to a total disability rating for 
compensation based on individual unemployability.  

The initial post-service VA neurological examination 
conducted in January 1971 showed that the veteran had chronic 
incomplete paralysis, motor and sensory, of the right ulnar 
nerve; cicatrix on the volar aspect of the distal 2/3rds of 
the right forearm, moderately symptomatic in its distal 
portion; and cicatrix on the dorsal aspect of the distal 
third of the right forearm.  VA orthopedic examination showed 
that the veteran had chronic residuals of a gunshot wound to 
the right forearm with subjective symptomatology and 
demonstrated objectively by cicatrices, limitation of range 
of motion, and impaired grip and grasp of the right hand; and 
residuals of a fracture of the right ulna, which had been 
treated surgically.  

The veteran was reexamined by the VA in December 1980.  In 
sum, the examination revealed some deformity of the veteran's 
right forearm, limitation of motion of the right elbow joint 
on flexion and extension, scars of the right forearm, an 
absence of adduction and abduction of the right 4th and 5th 
fingers, loss of sensation to touch and pain on the volar and 
dorsal surfaces with the ulnar half of the right thumb, 
paresthesia extending over the third right finger, some loss 
of pronation and supination of the right forearm, decreased 
muscle strength of the right arm as well as the fingers.  The 
diagnoses were gunshot wound to the right forearm with 
comminuted fracture of the right ulna; ulnar nerve paresis; 
and slight decrease in motion of the right elbow.  

In a February 1981 rating decision, the veteran's 60 percent 
disability rating was reduced to 40 percent effective May 1, 
1981 and the veteran's a total disability rating for 
compensation based on individual unemployability was 
terminated on that same date.  The veteran appealed these 
actions to the Board, but in a May 1983 decision, the Board 
upheld the RO's actions.  

Recently, in March 1998, the veteran was afforded a VA 
examination.  At that time, the veteran complained of pain 
extending from his right shoulder to his fingers with the 
greatest amount of pain being from the shoulder to the elbow.  
The veteran complained of pain on motion of the right elbow 
and wrist.  The veteran also reported having numbness of the 
right 4th and 5th digits.  The veteran also reported having 
stiffness and increased fatigability of the right elbow, 
forearm, wrist, and shoulder.  The examiner examined the 
right shoulder, right elbow, and the right wrist and hand.  
X-rays were taken.  The right shoulder showed limitation of 
motion with pain, as well as a positive impingement test and 
a positive Apley's scratch test; the right elbow showed an 
old united fracture in the olecranon process and an old mid 
ulnar fracture that had healed with a plate in it.  There was 
also limitation of motion of the right elbow with pain.  The 
right wrist and hand also showed limitation of motion with 
pain and decreased strength.  In addition, the examiner noted 
that the veteran had a scar of the extensor surface of the 
right forearm which was adherent to the underlying 
structures, most likely a tendon.  

In July 2000, the veteran testified at a personal hearing at 
the RO before the undersigned Veterans Law Judge.  At that 
time, he indicated that his entire right upper extremity 
disability causes pain.  He indicated that he had no feeling 
in the right 4th and 5th fingers.  He also indicated that he 
was right-handed and had reduced right grip strength.  He 
complained of a painful scar of the right forearm which 
periodically became swollen.  He related having restricted 
motion of the right wrist.  The veteran also indicated that 
he was being treated at the VA outpatient clinic on Temple 
Street in Los Angeles.  

The veteran's right upper extremity disability has been rated 
based on muscle damage under Diagnostic Code 5399-5307-5308.  
The Board notes that the rating criteria for muscle injuries 
were revised, effective July 3, 1997, during the pendency of 
the veteran's appeal.  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant applies, absent 
contrary intent.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991.  However, there were no substantive changes in the 
rating criteria (in fact, the language and content is 
virtually the same, just reorganized differently).

Pursuant to Esteban v. Brown, 6 Vet. App. 259 (1994), 
separate manifestations of the same disability may be rated 
individually if none of the symptomatology for any one of the 
conditions is duplicative of or overlapping the 
symptomatology of the other conditions.  Pertinent to this 
case, the veteran sustained a gunshot wound to the right 
upper extremity.  In this case, consideration must be given 
to whether there is muscle injury, nerve injury, and/or 
scarring due to the gunshot wound.  

A review of the record shows that the veteran's disability 
has basically been organized as one large disability and has 
been rated under diagnostic codes governing muscle injuries 
based on residual right wrist and hand/finger disabilities.  
The record does not show that adequate consideration has been 
given to residual disability to the right elbow and shoulder; 
to the scarring of the skin which is tender and painful; and 
to overall residual nerve damage pursuant to 38 C.F.R. 
§ 4.124a.  

Accordingly, the Board finds that the veteran should be 
afforded VA orthopedic, neurologic, and scar evaluations in 
order to thoroughly determine the full extent of the 
residuals of his gunshot wound to the right upper extremity.  
In addition, the examiner should give an opinion as to what 
manifestations of the right upper extremity disability are 
attributable to the service-connected gunshot wound injury.  

With regard to the examinations, the Board notes that 
evaluation of increased rating claims also requires 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
where applicable.  Under 38 C.F.R. § 4.40, functional loss 
due to pain and weakness supported by adequate pathology and 
evidenced by the visible behavior of the appellant is deemed 
a serious disability.  In the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
Therefore, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 
204-7 (1995).  However, in that regard, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).  

Finally, during his personal hearing, the veteran reported 
that he had been treated at the Temple Street VA outpatient 
clinic.  Those records as well as any other outstanding 
records should be obtained.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records from the 
Temple Street VA outpatient clinic and 
any other source or facility identified 
by the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran should be 
informed that he may submit additional 
medical records, also.  

2.  The veteran should be afforded VA 
orthopedic, neurologic, and scar 
examinations to determine the current 
nature, extent, and manifestations of the 
veteran's service-connected right upper 
extremity disability.  All indicated x-
rays and laboratory tests should be 
completed.  The entire claims file, to 
include all evidence added to the record 
pursuant to this REMAND, as well as a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
physician(s) designated to examine the 
veteran.  The neurologic examiner should 
indicate if the veteran has any residual 
neurologic impairment of the right upper 
extremity due to the gunshot wound of 
that extremity the veteran sustained in 
service.  It should be indicated if the 
veteran has complete or incomplete 
paralysis of any nerve and if the 
involvement is wholly sensory or if it 
also causes functional impairment.  The 
scar examination should indicate if the 
veteran has any tender or painful scars 
and/or any scarring which causes 
limitation of motion of the affected 
joints of the right upper extremity.  The 
orthopedic examiner should perform range 
of motion testing.  In the description of 
the results of this testing, the 
orthopedic examiner should indicate in 
degrees what normal range of motion is as 
compared to the veteran's range of motion 
of all affected joints.  The orthopedic 
examiner should also be asked to 
determine whether the affected joints 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the 
affected joints are used repeatedly.  It 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
give an opinion describing what 
manifestations of the right upper 
extremity disability are attributable to 
the service-connected gunshot wound 
injury.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for 
entitlement to an increased rating for 
service-connected right upper extremity 
disability taking into consideration all 
applicable diagnostic codes.  The RO 
should specifically consider the 
directives of DeLuca.  If any action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



